Citation Nr: 0124246	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for grand mal 
epilepsy, currently evaluated as 10 percent disabling.

2.  Entitlement to an award of service connection for 
dysthymic disorder prior to July 20, 1999.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for grand mal epilepsy.  In addition, the RO 
granted service connection for dysthymic disorder, and 
assigned a 10 percent evaluation effective July 20, 1999.  
The veteran subsequently disagreed with the denial of the 
claim for an increased rating for epilepsy and with the 
effective date of the award of service connection for 
dysthymic disorder.

During the hearing before the undersigned, the veteran 
withdrew the issue of service connection for a skin rash on a 
secondary basis.  Accordingly, this decision will be limited 
to the issues set forth on the preceding page.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran is on medication for epilepsy, but has not 
had a seizure for approximately nineteen years.

2.  The veteran was first found to have dysthymic disorder 
when seen by the VA on July 20, 1999.

3.  A claim for service connection for a psychiatric 
disability was received in August 1999.

4.  There is no evidence of record reflecting a claim for 
service connection for dysthymia prior to July 20, 1999.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for grand mal epilepsy 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911 (2001).

2.  The criteria for an award of service connection for 
dysthymic disorder prior to July 20, 1999 have not been met.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. §§ 3.151, 
3.155(a), 3.157(a), 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the Department of Veterans Affairs 
(VA) promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Although the veteran has indicated 
that there are additional private medical records that could 
be obtained, in light of his testimony (to be summarized 
below), there is no reasonable possibility that procuring 
these records would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  The RO has obtained 
the veteran's VA medical treatment records.  Additionally, 
the RO provided the veteran with an examination in relation 
to epilepsy.  It is also noted that there is no indication 
that there are additional records pertinent to the veteran's 
claim for an earlier effective date for the award of service 
connection for dysthymic disorder.

The record discloses that the November 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The May 2000 statement of the case and 
the February 2001 supplemental statement of the case provided 
the veteran with the pertinent laws and regulations, as well 
as the applicable criteria for an increased rating for 
epilepsy, which showed the symptoms for higher evaluations.  
These notification letters were sent to the veteran's latest 
address of record.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran has received these 
determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his increased rating and earlier effective date 
claims, and that all identified available evidence has been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of these 
matters.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


I.  An Increased Rating for Grand Mal Epilepsy 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  The veteran was seen 
in October 1998 and related that he had been seizure-free 
since 1980.  The examiner noted this was despite the fact 
that the veteran had chronically subtherapeutic levels of 
Dilantin and Phenobarbital.  The pertinent assessment was 
seizure disorder, seizure-free.  In December 1998, the 
veteran stated that he had had three seizures in the 1950's 
and was fine in the 1960's and 1970's, with no seizures.  He 
indicated that he had had another seizure in 1980, noted by 
the examiner as perhaps because of subtherapeutic medication 
levels.  The veteran reported that he had been seizure-free 
since then.  It was noted that he had been followed 
previously by a physician, but had not been seen in the 
clinic for about two years.  It was reported that his 
Dilantin level had been low for years.  Following an 
examination the impression was that the veteran was stable, 
with no generalized tonic-clonic seizures in eighteen years.  
In February 1999, it was reported that laboratory tests the 
previous December revealed a Dilantin level of 4.8 and a 
Phenobarbital level of 10.5.  The veteran was seen in the 
mental health clinic in July 1999 and reported increased 
lethargy recently and decreased motivation.

The veteran was afforded a neurological examination by the VA 
in July 1999.  He reported that his most recent seizure had 
been in 1980 when he ran out of medication.  He stated that 
he was taking Phenobarbital and Dilantin for control of the 
seizures.  It was indicated that he had grand mal seizures, 
but that he had not had one in about nineteen years.  It was 
also noted that the veteran drove a car and had worked in 
various capacities throughout his lifetime.  Following an 
examination, the conclusion was grand mal seizure disorder, 
under excellent control at the time of the examination.  

The veteran was afforded a psychosocial assessment by the VA 
in July 1999.  He reported that he had had to change his 
career field to one in which he was overqualified.  He stated 
that his seizure activity was controlled by medication, and 
that he had had no seizures from 1959 to 1982 when he had 
one.  He related that he had not had a seizure since then.  
The veteran noted that had had retired from the Navy Yard in 
1995 when it closed.  He further indicated that he worked on 
and off as a teacher on a part-time basis.  Following an 
examination, the pertinent diagnosis was epilepsy (grand mal 
type) in remission.

The veteran was seen in a VA outpatient treatment clinic in 
August 1999 for unrelated complaints and it was noted that he 
had not had a seizure since 1982.  The Dilantin and 
Phenobarbital levels from the December 1998 test were noted 
to be below normal.

During a hearing before the undersigned in July 2001, the 
veteran testified that he had been employed by the 
Philadelphia Navy Yard from 1977 until 1995 when it closed, 
and that, thereafter, he applied for retirement benefits from 
the Social Security Administration.  (See July 23, 2001 
hearing transcript (Tr.), at pages (Pg. 6-7.)  He further 
indicated that he had been able conceal his condition from 
employers to gain employability.  (Tr., at Pg. 8.)

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Epilepsy, grand mal.                                                   
Rate under the general rating formula for major 
seizures.                  
Note (1): A major seizure is characterized by the 
generalized              
tonic-clonic convulsion with unconsciousness.                             
Note (2): A minor seizure consists of a brief 
interruption in              
consciousness or conscious control associated with 
staring or             
rhythmic blinking of the eyes or nodding of the head 
("pure"            
petit mal), or sudden jerking movements of the arms, 
trunk, or            
head (myoclonic type) or sudden loss of postural control                  
(akinetic type).                                                          
Diagnostic Codes 8910, 8911.

General Rating Formula for Major and Minor Epileptic 
Seizures:             
Averaging at least 1 major seizure per month over the 
last         	100%   
year.                                                                   

Averaging at least 1 major seizure in 3 months over the 
last        	80%
year; or more than 10 minor seizures weekly.                            

Averaging at least 1 major seizure in 4 months over the 
last        	60%   
year; or 9-10 minor seizures per week.                                  

At least 1 major seizure in the last 6 months or 2 in 
the last      	40%   
year; or averaging at least 5 to 8 minor seizures 
weekly.               

At least 1 major seizure in the last 2 years; or at 
least 2         		20%   
minor seizures in the last 6 months.                                    

A confirmed diagnosis of epilepsy with a history of 
seizures      	10%   
    Note (1): When continuous medication is shown 
necessary for the            
    control of epilepsy, the minimum evaluation will be 
10 percent.           
    This rating will not be combined with any other 
rating for                
    epilepsy.                                                                 
    Note (2): In the presence of major and minor 
seizures, rate the            
    predominating type.                                                       
    Note (3): There will be no distinction between 
diurnal and                 
    nocturnal major seizures.

In comments following the Diagnostic Codes pertaining to 
epilepsy, it is noted that rating specialists must bear in 
mind that the epileptic, although his or her seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  Where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment.  

As noted above, in order to assign a higher rating for 
epilepsy, the record must establish that the veteran had a 
major seizure in the previous two years, or at least two 
minor seizures in the previous six months.  The fact remains, 
however, that the evidence consistently shows that the 
veteran has not had a seizure since the early 1980's.  The 
Board acknowledges that the veteran has required medication 
for his condition for many years.  That fact, in and of 
itself, establishes the appropriateness of the current 10 
percent evaluation and does not support a higher rating.  

In the May 2000 statement of the case, the RO considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected grand mal 
epilepsy presents such an exceptional or unusual disability 
picture so as to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Although the veteran 
is currently working on a part-time basis, the record does 
not demonstrate that his epilepsy has produced marked 
interference with employment or that he has required any 
recent hospitalization for it.  Indeed, the veteran's primary 
argument appears to be that his condition rendered him 
underemployed throughout his career.  Such is contemplated in 
his current disability rating.  It is not disputed that he 
was able to work for many years.  In fact, the veteran was 
able to work at the Philadelphia Navy Yard for many years, 
until it closed in 1995.  He further stated that he 
subsequently applied for Social Security retirement.  The 
Board is unable to identify any factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.

The evidence in support of the veteran's claim consists of 
his statements regarding the severity of epilepsy.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to support the veteran's claim for a 
higher rating.  Accordingly, the weight of the evidence is 
against the claim for an increased rating for grand mal 
epilepsy.

II.  An Earlier Effective Date for an Award of 
Service Connection for Dysthymic Disorder 

Factual background

In a statement received on September 25, 1998, the veteran 
wrote, "I contend that my epilepsy has had some very serious 
& adverse impact on my employment.  Therefore, I request that 
an economic & social survey be given to me to document the 
severity of the disability on my careers & economic 
situation.  I feel that I have lost jobs, have been 
underemployed and been not afforded appropriate advancement & 
benefits because of the disability (epilepsy)."  

A VA psychosocial survey was conducted on July 20, 1999.  The 
veteran denied having had any inpatient or outpatient 
psychiatric treatment.  Following an examination, the 
pertinent diagnosis was dysthymia.  The examiner commented 
that it appeared that the veteran had suffered much loss 
psychologically and financially due to his head injury and 
that he continued to be depressed over the loss of a career 
he would have hoped to have had otherwise in the military.

In a Statement in Support of Claim received in August 1999, 
the veteran noted that he had been seen at a VA mental health 
clinic on July 20, 1999.

By rating action dated in November 1999, the RO granted 
service connection for dysthymic disorder, and assigned a 10 
percent evaluation, effective July 20, 1999.  

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

The veteran asserts that an earlier effective date is 
warranted for the award of service connection for dysthymic 
disorder.  He has variously argued that the proper effective 
date should be September 1, 1998 or September 25, 1998.  As 
noted above, the RO has assigned July 20, 1999, the date of 
the VA psychosocial survey as the effective date of the grant 
of service connection. 

Initially, the Board points out that it cannot find anything 
in the record dated or received on September 1, 1998.  It is 
significant to observe that in order for the VA to award 
benefits, a claim must be filed.  The veteran has referred to 
the statement submitted on September 25, 1998 as a claim for 
service connection for dysthymic disorder.  A careful review 
of this statement fails to support the veteran's allegation 
that this constituted a claim for service connection for a 
psychiatric disability.  The veteran made no mention of any 
psychiatric disorder.  In fact, he specifically stated that 
his epilepsy had adversely affected his employment.  In 
essence, the veteran is requesting that the VA authorize 
benefits in the absence of a claim.  There is no basis in the 
governing regulations for such an interpretation.  Without a 
claim being filed, there is no way for the VA to know that 
the veteran was seeking benefits for a specific disability.  

The record establishes that a diagnosis of dysthymia was made 
when the veteran was seen by the VA on July 20, 1999.  This 
may be construed as an informal claim that was followed by 
the formal claim received in August 1999.  Accordingly, July 
20, 1999 is the proper effective date for the award, as it 
reflects treatment within one year prior to the submission of 
the formal claim for service connection for a psychiatric 
disability.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  


ORDER

An increased rating for epilepsy is denied.

An effective date for an award of service connection for 
dysthymic disorder, prior to July 20, 1999 is denied.


REMAND

In a rating decision dated in January 2000, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  Notice 
of the determination was provided to the veteran later that 
month.  The Board construes a statement submitted by the 
veteran the following month to be a timely notice of 
disagreement with the determination.  A statement of the case 
has not been issued with regard to this matter.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Because of the change in the law brought about by the VCAA, 
and its implementing regulations referenced above, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and its implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed with regard to 
the issue of entitlement to a total rating 
based on individual unemployability due to 
service-connected disability.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  If the benefit sought is not granted, 
the RO should issue a statement of the 
case concerning the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability.  

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board, in accordance with appellate 
procedures.  The purpose of this remand is to ensure due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

